Citation Nr: 0935292	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 2003 
for an initial 30 percent rating for status-post anterior 
cruciate ligament (ACL) repair of the left knee with 
degenerative joint disease, associated with the service-
connected reactive bone lesion, L1 with neuralgia of the 
lower extremities. 

2.  Entitlement to an effective date prior to June 6, 2003 
for an initial 30 percent rating for status-post anterior 
cruciate ligament (ACL) repair of the right knee with 
degenerative joint disease, associated with the service-
connected reactive bone lesion, L1, with neuralgia of the 
lower extremities. 

3.  Entitlement to an effective date prior to June 6, 2003 
for an assignment of a 60 percent increased evaluation for 
reactive bone lesion, L1, with neuralgia of the lower 
extremities. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to January 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  By that rating action, the RO granted 
service connection for status-post anterior cruciate ligament 
(ACL) repair of the right and left knees with degenerative 
joint disease, as secondary to the service-connected reactive 
bone lesion, L1; each knee was assigned an initial 30 percent 
rating.  

By that September 2004 rating action, the RO also assigned an 
increased 60 percent rating to the service-low back 
disability, which was re-characterized as reactive bone 
lesion, L1, with neuralgia of the lower extremities.  The RO 
assigned an effective date of June 6, 2003 to the 30 and 60 
percent ratings assigned to the service-connected bilateral 
knee and low back disabilities, respectively; the date VA 
received the Veteran's initial claim for service connection 
for neuralgia of the lower extremities (originally claimed as 
lower limb numbness) and bilateral knee disability, each 
claimed as secondary to the service-connected reactive bone 
lesion at L1.  The Veteran timely appealed the RO's 
assignment of an effective date of June 6, 2003 to the Board.  
Jurisdiction of the claims files currently resides with the 
Los Angeles, California RO. 

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing conducted at the Board 
in Washington, DC.  A transcript of the hearing is of record 
and has been associated with the claims files.  

During the hearing, the Veteran testified that he could not 
work and that he could not hold down a job due to his 
service-connected bilateral knee and back disorders.  
(Transcript (T.) at pages (pgs.) 5-6).  Thus, the record 
raises an inferred claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  VA has a duty to 
fully and sympathetically develop a Veteran's claim to its 
optimum, which includes determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.  See Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004).  As the issue of entitlement to TDIU has 
not been developed for appellate review, it is REFERRED to 
the RO for appropriate action.  

Also at the hearing, the Veteran submitted additional 
evidence along with a waiver of initial RO consideration of 
that evidence.  Thus, a remand to the RO is not necessary.  
See, 38 C.F.R. § 20.1304 (2008).  Hence, the Board can 
proceed with appellate review of the issues on appeal in the 
decision below. 


FINDINGS OF FACT

1.  In December 1987, VA received the Veteran's informal 
claim for an increased rating for his service-connected 
reactive bone lesion, L1.  The Veteran provided the name of a 
VA facility where he had sought treatment for this 
disability.  

2.  In a February 1988 letter, VA informed the Veteran that 
the VA medical facility that he had referred to in his 1987 
informal claim for increased compensation for his service-
connected low back disability did not have any records 
pertaining to him, and he was asked to contact that facility 
to have them send the medical evidence.  The Veteran did not 
contact the VA medical facility and, hence, the evidence was 
not submitted.

3.  The 1987 claim for increased compensation for the 
service-connected reactive bone lesion, L1, was abandoned.  

4.  On September 16, 2002, VA received the Veteran's claim 
for increased compensation for the service-connected reactive 
bone lesion, L1.  

5.  In a February 2003 rating action, the RO assigned an 
increased 10 percent rating to the service-connected reactive 
bone lesion, L1, effective September 16, 2002.  The Veteran 
did not initiate an appeal with a notice of disagreement to 
any aspect of that rating action. 

6.  On June 6, 2003, VA received the Veteran's claim for 
service connection for bilateral knee disability and lower 
limb numbness, each claimed as secondary to the service-
connected low back disability. 

7.  In a September 2004 rating action, the RO granted service 
connection for status-post anterior cruciate ligament (ACL) 
repair of the right and left knees with degenerative joint 
disease; initial 30 percent ratings were assigned to each 
knee, effective June 6, 2003.  

8.  Via the September 2004 rating action, the RO assigned an 
increased 60 percent rating to the service-connected low back 
disability (re-characterized as reactive bone lesion, L1, 
with neuralgia of the lower extremities), effective June 6, 
2003. 

9.  There is no evidence in the record of receipt of a claim 
for service connection for status-post anterior cruciate 
ligament (ACL) repair of the left and right knees with 
degenerative joint disease; initial 30 percent ratings may 
not be assigned prior to the date of receipt of an initial 
claim for service connection, June 6, 2003. 

10.  The Veteran's reactive bone lesion, L1 with neuralgia of 
the lower extremities was characterized by pronounced 
intervertebral disc syndrome as of September 16, 2002, which 
is the date of claim for increase.  An increase of the 
service-connected disability was not factually ascertainable 
within one year of the September 2002 claim.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to June 6, 2003 for 
an initial 30 percent rating for status-post anterior 
cruciate ligament (ACL) repair of the left knee with 
degenerative joint disease associated with the service-
connected reactive bone lesion, L1 with neuralgia of the 
lower extremities is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).   

2.  The claim for an effective date prior to June 6, 2003 for 
an initial 30 percent rating for status-post anterior 
cruciate ligament (ACL) repair of the right knee with 
degenerative joint disease associated with the service-
connected reactive bone lesion, L1 with neuralgia of the 
lower extremities is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).   

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, as of September 16, 2002, and no earlier, 
the criteria for an increased 60 percent rating for the 
Veterans service-connected reactive bone lesion, L1 with 
neuralgia of the lower extremities were approximated.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2008).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.  However, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  Here, and with respect to the 
claims of entitlement to an effective date prior to June 6, 
2003 for initial 30 percent ratings for status-post ACL 
repair of the left and right knees with degenerative joint 
disease associated with the service-connected reactive bone 
lesion, L1, with neuralgia of the lower extremities, the law 
is dispositive, thus, no further discussion of the duty to 
notify and assist is necessary with respect to these claims.

In any event, in July 2003 and March 2006 letters to the 
Veteran, the RO provided him with the required VCAA 
notification necessary to substantiate his earlier effective 
date claims. 

In addition, the Veteran testified before the undersigned 
Veterans Law Judge in June 2009 at a hearing conducted at the 
Board in Washington, DC.  The Board finds that the record as 
it stands includes sufficient competent evidence to decide 
the earlier effective date claims decided in the decision 
below.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with these claims.

II.  Merits of the Claims

The Veteran has requested retroactive benefits for his 
service-connected bilateral knee and low back disabilities to 
September 2002, the time when he filed a claim for increased 
compensation for his service-connected low back disability, 
then characterized as reactive bone lesion, L1.  (See, VA 
Form 21-4138, Statement in Support of Claim, received by the 
RO on September 16, 2002, wherein the Veteran requested an 
increased for his "condition of the skeletal system, nerve 
damage.")  The Veteran maintains that because he submitted 
medical evidence that addressed his knees at the time he 
filed his claim for increased compensation for his service-
connected low back disability in September 2002, the 
effective date for the initial 30 percent ratings assigned to 
the service-connected bilateral knee disabilities should be 
September 16, 2002.  (Transcript (T.) at page (pg.) 5).  In 
essence, the Veteran argues that because his back and knees 
were in the same medical condition back in September 2002, 
when he filed his claim for increased compensation for his 
service-connected low back disability, the initial 30 percent 
ratings assigned to each knee should date back to that date.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to June 6, 2003 for initial 30 
percent ratings for status-post anterior cruciate ligament 
(ACL) repair of the right and left knees with degenerative 
joint disease, associated with the service-connected reactive 
bone lesion, L1 with neuralgia of the lower extremities.  The 
Board also concludes that the evidence is in approximate 
balance and supports an effective date of September 16, 2002 
for a 60 percent increased rating assigned to the service-
connected reactive bone lesion, L1 with neuralgia of the 
lower extremities.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for compensation 
(service connection) and a claim for increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2008); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

The RO has treated the Veteran's June 6, 2003 application as 
the claim in this appeal and has fixed the Veteran's 
effective dates in accordance with the date of receipt of 
this claim.  Regarding the service-connected low back 
disability, the Board finds that the Veteran filed a claim 
for increased compensation for this disability prior to this 
date (i.e., September 16, 2002).

Additionally, under 38 C.F.R. § 3.155(a) (2008), the Veteran 
or a representative of the Veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits. The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2008), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  See Servello, 3 Vet. App. at 199).  The date on 
the VA outpatient or hospital examination will be accepted as 
the date of claim.  38 C.F.R. § 3.157(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(i)  Entitlement to an effective date prior to June 6, 2003 
for initial 30 percent ratings for status-post anterior 
cruciate ligament (ACL) repair of the left and right knees 
with degenerative joint disease, associated with the service-
connected reactive bone lesion, L1, with neuralgia of the 
lower extremities

In a statement, received by VA on June 6, 2003, the Veteran 
indicated, in part, that he had a bilateral knee disability 
that was secondary to, and the result of, his service-
connected low back disability (characterized as reactive bone 
lesion, L1).  

The Veteran maintains that because he submitted medical 
evidence that addressed his knees at the time he filed his 
claim for increased compensation for his service-connected 
low back disability in September 2002, the effective date for 
the initial 30 percent ratings for his service-connected 
bilateral knee disabilities should be retroactive to that 
date.  (Transcript (T.) at page (pg.) 5).  While an October 
2002 VA QTC examination report contains medical history, as 
reported by the Veteran, regarding his knees, along with 
essentially normal clinical findings of both knees, the mere 
presence of medical evidence does not establish an intent on 
the part of the Veteran to seek secondary service connection 
for a bilateral knee disability on either a direct or 
secondary basis.  Brannon v. West, 12 Vet. App. 32 (1998).  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's June 2003 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, for service 
connection for bilateral knee disability on a secondary basis 
was received by VA earlier than June 6, 2003.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In essence, the Veteran argues that because his back and 
knees were in the same medical condition back in September 
2002, when he filed his claim for increased compensation for 
his service-connected low back disability, the initial 30 
percent ratings assigned to each knee should date back to 
that time.  This argument, however, does not afford the 
Veteran a basis for an earlier effective date for the initial 
30 percent ratings assigned to the service-connected 
bilateral knee disabilities.  In Ellington v. Peake, 541 F.3d 
1364 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) rejected the Veteran's 
argument that the provisions of 38 C.F.R. § 3.310(a) required 
an effective date for a secondary condition that is identical 
to the effective date for the primary (underlying) condition, 
holding that the effective date for service connection of a 
secondary condition cannot be earlier than the date on which 
the Veteran applies for service connection for that 
condition.

In this case, there is no document that can clearly be 
construed as a claim for service connection for a bilateral 
knee disability on a direct or secondary basis prior to VA's 
receipt on June 6, 2003.  As such, there is no legal basis 
for granting an effective date earlier than June 6, 2003 for 
initial 30 percent ratings for the service-connected 
bilateral knee disability.  Rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective dates can be no earlier than those already 
assigned, as they cannot be effective prior to the date of 
receipt of the claims upon which service connection was 
granted.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of 
initial 30 percent ratings for the service-connected 
bilateral knee disability earlier than June 6, 2003 is 
assignable, the claims for an earlier effective dates 
therefore must be denied.  Where, as here, the law and not 
the evidence is dispositive, the matters on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

(ii)  Earlier effective date for 60 percent rating for 
reactive bone lesion, L1 with neuralgia of the lower 
extremities.

The Veteran claims entitlement to an effective date earlier 
than June 6, 2003 for the award of an increased 60 percent 
rating for his service-connected reactive bone lesion, L1 
with neuralgia of the lower extremities.  He essentially 
argues that his lumbar spine disability symptoms that served 
as the basis for the 60 percent rating effective June 6, 2003 
have not materially changed since September 16, 2002, the 
date VA received his claim for increased compensation for his 
service-connected low back disability.  The Board will grant 
the claim in part, and finds that the date of claim for 
increase has been determined to be September 16, 2002.  The 
Board has granted the 60 percent evaluation as of that date, 
which reasons are explained below.  

At the time VA received the Veteran's claim for an increased 
rating for his reactive bone lesion, L1, on September 16, 
2002, the regulations in effect at that time provided for a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  See, 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (Intervertebral disc syndrome) (prior to 
September 23, 2002). 

The Board finds that the Veteran's service-connected low back 
disability was of sufficient severity to warrant a 60 percent 
rating under Diagnostic Code 5293 (prior to September 23, 
2002) effective September 16, 2002, the date VA received his 
claim for an increased rating for his service-connected low 
back disability.  An October 2002 VA QTC examination report 
reflects that the Veteran had signs of neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief, such as bilateral radiculopathy with a 
history of "subjective factor of back pain" that radiated 
down both hips with patchy numbness and a tingling sensation 
of the thighs and legs.  (see, October 2002 VA QTC 
examination report).  

The October 2002 VA QTC examination report contains similar 
neurological findings of those noted during a January 2004 VA 
QTC examination report--the report that served as the basis 
for the RO's assignment of an increased 60 percent rating in 
September 2004.  In the interim between the two QTC 
examinations, various private and VA medical treatment notes 
indicate that the Veteran complained of constant back and 
radiating pain of varying severity.  Moreover, the Veteran's 
report as to such constant symptoms as presented in the 
claims folder and in the June 2009 hearing is found to be 
facially credible. Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997); (Holding that the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

The date of claim for increase has been determined to be 
September 16, 2002.  The Board has granted the 60 percent 
evaluation as of that date.  VA law allows for an effective 
date for a claim for increase to be granted prior to the date 
of claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2008).  In this case, there are no medical records 
or other evidence (including the Veteran's own statements and 
testimony) within one year prior to the September 2002 claim 
addressing the service-connected disability upon which the 
Board could make a finding that an increase occurred during 
that time frame.  Therefore, there is no basis to award an 
effective date earlier than September 16, 2002, for the grant 
of the 60 percent evaluation for reactive bone lesion, L1 
with neuralgia of the lower extremities.

The Board has considered the Veteran's contention that he 
filed a claim for increased compensation for his service-
connected low back disability with VA in the 1980's.  The 
Board finds, however, that the Veteran abandoned this claim, 
received by VA in December 1987, when he did not respond to 
VA's request for evidence.  See 38 C.F.R. § 3.158.  In the 
case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

Accordingly, resolving reasonable doubt in the Veteran's 
favor, an effective date of September 16, 2002 for the 
assignment of an increased 60 percent rating for the service-
connected reactive bone lesion, L1, with neuralgia of the 
lower extremities is warranted.


ORDER

An effective date prior to June 6, 2003 for the award of an 
initial 30 percent rating for status-post anterior cruciate 
ligament (ACL) repair of the left knee with degenerative 
joint disease, associated with reactive bone lesion, L1, with 
neuralgia of the lower extremities, is denied.

An effective date prior to June 6, 2003 for an award of an 
initial 30 percent rating for status-post anterior cruciate 
ligament (ACL) repair of the right knee with degenerative 
joint disease, associated with reactive bone lesion, L1, with 
neuralgia of the lower extremities, is denied.
An effective date of September 16, 2002 for an award of an 
increased 60 percent rating for reactive bone lesion, L1, 
with neuralgia of the lower extremities is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


